Citation Nr: 1215156	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with depression.  

2.  Entitlement to an initial compensable evaluation for bilateral cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



REMAND

The Veteran served on active duty from September 1965 to July 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2006, the RO received the Veteran's claims for VA disability compensation benefits.  He requested increased compensation for peripheral neuropathy of both hands, and PTSD, as well as other medical conditions.  At that time service connection had not yet been established for PTSD or for peripheral neuropathy of either upper extremity.  Service connection had been established for diabetes mellitus type II in an April 2002 rating decision.  

In July 2007, the RO granted service connection for PTSD with depression and assigned a 30 percent evaluation effective from September 25, 2006.  It also granted "[s]ervice connection for bilateral cataracts as secondary to the service-connected disability of type II diabetes mellitus" and assigned a noncompensable evaluation, effective from September 25, 2006.  The Veteran appeals from the initial evaluation assigned for each of these disabilities.  

VA provided examinations with regard to the Veteran's PTSD in May 2007, August 2009, and January 2012.  The January 2012 examination did not include review of the Veteran's claims file; the examiner stated that the claims file was not provided.  Similarly, VA provided examinations relevant to his bilateral cataracts in May 2007, August 2008, and January 2012.  Neither the August 2008 nor the January 2012 examinations included review of the claims file; both examination reports indicate that the claims file was not provided to the examiner.  

Accordingly, these examinations are inadequate for appellate purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's medical records were not available for review and therefore, all available relevant evidence was not considered.  The requirement for evaluation of the complete medical history of a claimed disorder operates to protect veterans against an adverse decision based incomplete or inaccurate reports and to enable VA to make a more precise evaluation of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The necessity of evaluation of the complete medical history applies not only to adjudicators, but also to examining physicians.  West v. Brown, 7 Vet. App. 70 (1994).  Therefore, another VA examination is needed to provide an accurate picture of disability due to the Veteran's PTSD with depression and an additional examination is needed to provide an accurate picture of disability due to the Veteran's bilateral cataracts.  38 C.F.R. §§ 3.326, 3.327 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD with depression.  The claims file and all records on Virtual VA must be made available to the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD with depression:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; memory loss (such as forgetting names, directions, recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The examiner must then specifically comment on the Veteran's occupational and social impairment due to his PTSD with depression, in terms of the degree of deficiencies, i.e. whether such deficiencies result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); or reduced reliability and productivity; or a more serious deficit in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner must state whether the Veteran's service-connected PTSD with depression results in difficulty in establishing and maintaining effective work and social relationships or whether his service-connected PTSD with depression results in the inability to establish and maintain effective relationships.  

The examiner must enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any indicated opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Schedule the Veteran for a VA eye examination in order to identify the characteristics and assess the severity of the Veteran's service-connected bilateral cataracts.  All tests and studies thought necessary by the examiner should be performed.  The claims file and all records on Virtual VA must be made available to the examiner.  The report of the eye examination should confirm whether the Veteran's cataracts result in impairment of visual acuity and/or field loss in either eye.  Findings denoting the loss of visual acuity and/or field of vision during the examination must be reported.  If decreased visual acuity and/or restricted field of vision is found, the examiner should offer an opinion about what has caused it; specifically whether it was caused by his service-connected cataracts as opposed to some other condition.  The report of the eye examination must indicate whether the Veteran's cataract or cataracts are postoperative and, if so, whether there is aphakia or dislocation of crystalline lens.  Any opinion rendered must be accompanied by a full rationale.  If the examiner cannot provide an indicated opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the requested development has been completed, the agency of original jurisdiction (AOJ) must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claims on appeal must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

